COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                §

 IN RE: DONNY LEE BRETZ,                        §
                                                               No. 08-11-00243-CR
                   Relator.                     §
                                                          AN ORIGINAL PROCEEDING
                                                §
                                                                 IN MANDAMUS
                                                §

                                                §

                                                §

                                 MEMORANDUM OPINION

       Donny Lee Bretz has filed a petition for writ of mandamus to compel the Texas Board of

Pardons and Paroles to provide him with a fair and impartial parole evaluation and review process.

We have jurisdiction to issue a writ of mandamus against certain judges within our geographic

district. TEX . GOV ’T CODE ANN . § 22.221(b) (West 2004). We also have authority to issue a writ

of mandamus if it is necessary to enforce our jurisdiction. Id. § 22.221(a). Bretz does not seek

mandamus relief against a judge, and he has not shown that a writ is necessary to enforce our

jurisdiction. Therefore, the petition for writ of mandamus is dismissed.



                                              GUADALUPE RIVERA, Justice
September 7, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)